10-1750-ag
    You v. Holder
                                                                                  BIA
                                                                             Weisel, IJ
                                                                          A094 924 329
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 26th day of April, two thousand twelve.
    PRESENT:
             ROSEMARY S. POOLER,
             PETER W. HALL,
             GERARD E. LYNCH,
                  Circuit Judges.
    _______________________________________

    JIN YOU,
                    Petitioner,

                    v.                                     10-1750-ag,
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                Jin You, pro se, New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Anthony W. Norwood, Senior
                                   Litigation Counsel; Micheline
                                   Hershey, Attorney, Office of
                                   Immigration Litigation, Civil
                                   Division, United States Department
                                   of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Petitioner Jin You, a native and citizen of China,
seeks review of an April 12, 2010, order of the BIA
affirming the April 1, 2008, decision of Immigration Judge
(“IJ”) Robert D. Weisel, denying his application for asylum,
withholding of removal, and relief under the Convention
Against Torture (“CAT”). In re Jin You, No. A094 924 329
(B.I.A. Apr. 12, 2010), aff’g No. A094 924 329 (Immig. Ct.
N.Y. City Apr. 1, 2008). We assume the parties’ familiarity
with the underlying facts and procedural history of the
case.

     Under the circumstances of this case, we have
considered both the IJ’s and the BIA’s opinions “for the
sake of completeness.” Zaman v. Mukasey, 514 F.3d 233, 237
(2d Cir. 2008). The applicable standards of review are
well-established. 8 U.S.C. § 1252(b)(4)(B); see also
Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Bah v.
Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

     Even liberally construed, Weixel v. Bd. of Educ., 287
F.3d 138, 145-46 (2d Cir. 2002), You’s arguments challenging
the agency’s adverse credibility determination are
unavailing. The inconsistency between You’s testimony and
prior statements provides substantial evidence supporting
the IJ’s adverse credibility determination.

     At interviews before immigration officials on March 7
and 23, 2007, You first stated that family planning
officials were searching for him because either his wife was
pregnant or they had a second child. He later explained
that when his wife was pregnant with their second child,
family planning officials came to their home and forcibly
tried to take her to undergo an abortion, but You grabbed a
knife and hit one of the officials on the hand. In his
asylum application and at his merits hearing, however, You
stated that the family planning claim was not true, that he
had been coached by a snakehead to give that statement, and
that he actually had been persecuted because of his practice
of Falun Gong. You explained that the snakehead threatened

                             2
that he would be sent back to China and would thus be unable
to pay a $70,000 smuggling fee if he did not tell the
fabricated story.

     When discrepancies arise from an applicant’s statements
in an airport or credible fear interview, we closely examine
the record of the interview to ensure that it represents a
“sufficiently accurate record” of the applicant’s statements
to merit consideration in determining whether the applicant
is credible. Ramsameachire v. Ashcroft, 357 F.3d 169, 179
(2d Cir. 2004) (airport interviews); Zhang v. Holder, 585
F.3d 715, 723-25 (2d Cir. 2009) (credible fear interviews).
We generally look to: (1) whether the record of the
interview merely summarizes or paraphrases the applicant’s
statements rather than providing a verbatim account or
transcript; (2) whether the questions posed to the applicant
seem designed to elicit the details of an asylum claim; (3)
whether the applicant appears to have been reluctant to
reveal information to immigration officials because of prior
interrogation sessions or other coercive experiences in his
or her home country; and (4) whether the applicant’s answers
to the questions posed suggest that he or she did not
understand English or the translations provided by the
interpreter. Ramsameachire, 357 F.3d at 179-80. In
particular, “because those most in need of asylum may be the
most wary of governmental authorities,” the agency must
recognize that an applicant may not be entirely forthcoming
in an initial interview. Latifi v. Gonzales, 430 F.3d 103,
105 (2d Cir. 2005) (quoting Ramsameachire, 357 F.3d at 179).
However, an applicant’s “mere recitation that he was nervous
or felt pressured during an airport interview will not
automatically prevent” the agency from relying on the
interview for an adverse credibility determination as long
as the agency acknowledges and evaluates this explanation.
See Zhang, 585 F.3d at 725-26; Guan v. Gonzales, 432 F.3d
391, 396, 397 n.6, 399 n.8 (2d Cir. 2005).

     You argues only that the agency should have accepted
his explanation that he was coerced by the snakeheads. The
IJ, however, acted within his discretion in discrediting
this explanation. See Majidi v. Gonzales, 430 F.3d 77, 80-
81 (2d Cir. 2005) (holding that the agency need not credit
applicant’s explanations for inconsistent testimony unless
those explanations would compel a reasonable fact-finder to
do so); Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2007) (an

                             3
IJ is not required to “explain in precise detail what made
each identified act implausible”; rather, if “the reasons
for [the IJ’s] incredulity are evident,” the implausibility
finding is supported by substantial evidence). Moreover,
the REAL ID Act permits the agency to base a credibility
finding on any inconsistency, 8 U.S.C. § 1158(b)(1)(B)(iii);
see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.
2008), the inconsistencies between You’s asylum application
and testimony and his earlier statements to asylum officials
at the airport and in the credible fear interview provide
substantial evidence supporting the agency’s adverse
credibility determination. As You’s claims all were based
on the same factual predicate, the agency’s adverse
credibility determination was a proper basis for the denial
of asylum, withholding of removal, and CAT relief. See Paul
v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Yang v. U.S.
Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, the pending motion
for a stay of removal in this petition is DISMISSED as moot.
                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4